EXHIBIT 99.1 130 Adelaide St. W., Suite 1901, Toronto, ONM5H 3P5 Tel:(416) 364-4938Fax:(416 ) 364-5162 office@avalonraremetals.com www.avalonraremetals.com NEWS RELEASE May 5, 2011 No. 11-06 Avalon Files Final Base Shelf Prospectus and US Registration Statement Toronto, ON Avalon Rare Metals Inc. (TSX and NYSE Amex LLC: AVL) (“Avalon” or the “Company”) is pleased to announce that it has filed a final base shelf prospectus (the “Prospectus”) with the securities commissions in each of the provinces and territories of Canada, except Quebec, and a registration statement with the United States Securities and Exchange Commission which has become effective. Under the Prospectus, the Company may issue common shares, warrants, units and/or subscription receipts, or any combination of such securities, in amounts, at prices and on terms to be determined based on market conditions at the time of sale and set forth in an accompanying prospectus supplement, for an aggregate offering amount of up to CAD $500,000,000 during the 25month period that the final short form base shelf prospectus remains effective. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. About Avalon Rare Metals Inc. (TSX and NYSE Amex LLC: “AVL”) Avalon Rare Metals Inc. is a mineral exploration and development company focused on rare metals deposits in Canada. Its flagship project, the 100%-owned Nechalacho Deposit, Thor Lake, NWT, is emerging as one of the largest undeveloped rare earth elements resources in the world. Its exceptional enrichment in the more valuable 'heavy' rare earth elements, which are key to enabling advances in green energy technology and other growing high-tech applications, is one of the few potential sources of these critical elements outside of China, currently the source of 95% of world supply. Avalon is well funded, has no debt and its work programs are progressing steadily. Social responsibility and environmental stewardship are corporate cornerstones. Shares Outstanding: 94,054,915. Cash Resources: $33 million To find out more about Avalon Rare Metals Inc., please visit our website at www.avalonraremetals.com. For questions and feedback, please e-mail the Company at ir@avalonraremetals.com. This news release contains “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation.Forward-looking statements include, but are not limited to, statements with respect to the filing of a prospectus supplement of the Company.Generally, these forward-looking statements can be identified by the use of forward -2- looking terminology such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, or “believes”, or variations of such words and phrases or state that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved”.Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that may cause the actual results, level of activity, performance or achievements of Avalon to be materially different from those expressed or implied by such forward-looking statements.Forward-looking statements are based on assumptions management believes to be reasonable at the time such statements are made.Although Avalon has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended.There can be no assurance that such statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.Such forward-looking statements have been provided for the purpose of assisting investors in understanding the Company’s plans may not be appropriate for other purposes.Accordingly, readers should not place undue reliance on forward-looking statements.Avalon does not undertake to update any forward-looking statements that are contained herein, except in accordance with applicable securities laws.
